      Case 2:21-cv-00032-BSM Document 10 Filed 08/20/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JASON LEE KENNEDY                                                        PETITIONER
ADC #11199-010

v.                        CASE NO. 2:21-CV-00032-BSM

JOHN P. YATES, warden,
FCI– Forrest City Low                                                  RESPONDENT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 20th day of August, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
